NUMBER 13-22-00074-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


JAVIER SALAZAR,                                                                 Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                    On appeal from the 197th District Court
                         of Cameron County, Texas.


                           ORDER OF ABATEMENT
                Before Justices Longoria, Hinojosa, and Silva
                              Order Per Curiam

       This cause is before the Court regarding the appellant’s failure to make

arrangements for payment of both the clerk’s record and reporter’s record. On April 6,

2022, the Clerk of this Court notified appellant that the clerk’s record and reporter’s record

were originally due on April 6, 2022. Appellant was notified that the court reporter, Ms.

Elizabeth Torres, notified this Court that appellant failed to make arrangements for paying
for the reporter’s record. Appellant was also notified that the deputy district clerk, Ms.

Silvia Mata, notified this Court that appellant failed to make arrangements for payment of

the clerk’s record. Appellant was advised that, if the defects were not corrected within ten

days from the date of receipt of these notices, the matter would be referred to the Court

for appropriate action. See TEX. R. APP. P. 37.3(c)(1).

       Appellant failed to file a response and failed to furnish proof that arrangements had

been made for the preparation of the clerk’s record and reporter’s record. This sequence

of events requires us to effectuate our responsibility to avoid further delay and to preserve

the parties' rights. See id. Accordingly, this appeal is abated and the cause remanded to

the trial court.

       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant has abandoned his appeal; (2) whether his present attorney will diligently

pursue the appeal; (3) if it be determined that the present attorney will not diligently pursue

the appeal, whether appellant is indigent, and if so, whether other counsel should be

appointed to represent him; (4) if appellant is not indigent and the present attorney will

not diligently pursue the appeal, what steps need to be taken to ensure that appellant will

promptly obtain the services of another attorney to pursue the appeal; and (5) if any other

orders are necessary to ensure the proper and timely pursuit of appellant’s appeal. If

new counsel is appointed, the name, address, telephone number, email address, and

state bar number of said counsel shall be included in an order appointing counsel.

       The trial court shall cause its finding and recommendations, together with any


                                              2
orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record of

any proceedings to be prepared. The supplemental clerk’s and supplemental reporter's

record, if any, shall be filed with the Clerk of this Court within thirty days from the date of

this order.

                                                          PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
28th day of April, 2022.




                                              3